United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shasta, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2371
Issued: July 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2010 appellant filed a timely appeal from a May 28, 2010 Office of
Workers’ Compensation Programs’ (OWCP) decision which denied her reconsideration request
on the grounds that it was untimely filed and failed to present clear evidence of error. Because
more than one year has elapsed since the most recent merit decision dated February 20, 2008
and the filing of this appeal on November 5, 2010, the Board lacks jurisdiction to review the
merits of her claim pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3.2

1
2

5 U.S.C. §§ 8101-8193.

For final adverse Office decisions issued prior to November 19, 2008, a claimant has up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2) (2007). For final adverse decisions issued on or after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See C.F.R. § 501.3(e) (2008).

ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration dated February 23, 2010 was not timely filed and failed to present clear evidence
of error.
FACTUAL HISTORY
On November 2, 1990 appellant, then a 40-year-old part-time flexible clerk, filed a
traumatic injury claim alleging that on November 1, 1990 she tripped over postal supplies and
injured her neck and back. OWCP accepted her claim for cervical strain, right triceps strain and
herniated disc. Appellant stopped work on November 1, 1990 and returned to a limited-duty
position on November 2, 1990.
By decision dated September 26, 1997, OWCP terminated appellant’s compensation
benefits effective that date. It found that the opinion of Dr. Frederick J. Lieb, a Board-certified
orthopedic surgeon, who provided a second opinion examination, established that she had no
further residuals of her November 1, 1990 work injury.
On October 3, 1997 appellant requested an oral hearing. In a decision dated April 29,
1998, OWCP’s hearing representative affirmed the September 26, 1997 OWCP decision. On
April 22, 1999, April 14, 2000, November 9, 2001, January 7, 2003 and November 19, 2007
appellant requested reconsideration and submitted additional medical evidence. In decisions
dated April 30, 1999, December 20, 2000, January 28, 2002, December 7, 2006 and February 20,
2008, OWCP denied modification of the prior decision.
On February 19, 2009 appellant requested reconsideration. In a February 26, 2009
decision, OWCP denied her reconsideration request finding that the request was insufficient to
warrant a merit review of the prior decision.
On February 23, 2010 appellant requested reconsideration. She indicated that she had
sought assistance from her senator with regard to her compensation claim. Appellant noted that
she was treated by Mountain Chiropractic and a Dr. Randall J. Meredith and was submitting a
copy of her physicians notes which documented her continuing work-related neck injury of
November 1, 1990. She asserted that OWCP changed the date of her reconsideration request and
was requesting assistance from the Attorney General’s Office to investigate why she has been
repeatedly denied compensation for her injuries. Appellant further noted that OWCP failed to
properly consider reports from Dr. Meredith and Mountain Chiropractic.
By decision dated May 28, 2010, OWCP denied appellant’s request for reconsideration as
it was untimely and did not establish clear evidence of error.

2

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) provides that
OWCP will not review a decision unless the application for review is filed within one year of the
date of that decision.4 However, OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation, if the claimant’s application for review shows
clear evidence of error on the part of OWCP in its most recent merit decision. To establish clear
evidence of error, a claimant must submit evidence relevant to the issue that was decided by
OWCP. The evidence must be positive, precise and explicit and must be manifest on its face that
OWCP committed an error.5
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.6 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
establish clear evidence of error.7 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.8 This entails a limited review by OWCP of the
evidence previously of record and whether the new evidence demonstrates clear error on the part
of OWCP.9 The Board makes an independent determination as to whether a claimant has
submitted clear evidence of error on the part of OWCP.10

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

5

Id.; Fidel E. Perez, 48 ECAB 663, 665 (1997).

6

Annie L. Billingsley, supra note 4.

7

Jimmy L. Day, 48 ECAB 652 (1997).

8

Id.

9

Id.

10

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

3

ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. OWCP’s procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original Office decision.11 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.12
As appellant’s February 23, 2010 request for reconsideration was submitted more than one year
after the last merit decision of February 20, 2008 it was untimely. Consequently, she must
demonstrate clear evidence of error by OWCP in denying her claim for compensation.13
Appellant asserted that she sought assistance from her senator with regard to her
compensation claim. She further noted receiving treatment from Mountain Chiropractic and
Dr. Randall J. Meredith and was submitting a copy of her physician’s notes which documented
her continuing work-related neck injury of November 1, 1990. Appellant further asserted that
she was requesting assistance from the Attorney General’s Office to investigate why she has
been repeatedly denied compensation for her injuries. No additional evidence accompanied the
reconsideration request.
While appellant addressed her disagreement with OWCP’s decision to terminate her
compensation benefits, her general allegations do not establish clear evidence of error as her
arguments do not raise a substantial question as to the correctness of OWCP’s decision. The
Board notes that the underlying issue is medical in nature and appellant submitted no new
medical evidence sufficient to shift the weight of the evidence in her favor and establish that
OWCP erred in terminating her compensation on September 26, 1997. Additionally, appellant
did not point to any specific report by an attending physician addressing disability at the time of
OWCP’s termination or refer to any findings made by an attending physician. She also did not
identify any error by OWCP in adjudicating her claim. Appellant did not explain how any of her
arguments or any of the evidence of record raised a substantial question concerning the
correctness of OWCP’s decision.
On appeal, appellant asserts that appellant was disabled due to her work injury at the time
of OWCP’s termination of her compensation. She disagreed with the findings of the second
opinion physician and believed his examination was cursory. Appellant further noted that she
was granted social security disability and disability retirement with the same evidence for which
OWCP terminated her compensation benefits. As discussed, however, appellant has not raised
any argument or submitted any evidence sufficient to raise a substantial question regarding the
correctness of OWCP’s last merit decision. With regard to appellant’s argument that she
obtained social security disability and disability retirement benefits, the Board has held that
decisions of other federal agencies, while instructive, are not binding on OWCP or the Board.14
11

20 C.F.R. § 10.607(a).

12

Robert F. Stone, 57 ECAB 292 (2005).

13

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

14

See Anneliese Ross, 42 ECAB 371 (1991).

4

The Board has also held that entitlement to benefits under another act does not establish
entitlement to benefits under FECA.15 The Board has noted that there are different standards for
medical proof on the question of disability under FECA and under the Social Security Act.16
Appellant, therefore, has not submitted evidence on reconsideration that meets the
standard for establishing clear evidence of error.
CONCLUSION
The Board finds that appellant’s request for reconsideration dated February 23, 2010 was
untimely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the May 28, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Freddie Mosley, 54 ECAB 255 (2002).

16

Daniel Deparini, 44 ECAB 657 (1993).

5

